Exhibit 10.2

 

 

 

MANUFACTURERS’ SERVICES LIMITED,

 

as the Company

 

U.S. BANCORP PIPER JAFFRFAY,

 

as Piper Jaffray

 

RBC DAIN RAUSCHER, INC.

 

as RBC

 

and

 

BUYERS,

 

as defined herein

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of July 1, 2003

 

4.5% Convertible Preferred Stock

and Warrants to Purchase Common Stock

 

 

 

--------------------------------------------------------------------------------


 

SECTION 1

 

Definitions

1

SECTION 2

 

Registration

2

SECTION 3

 

Related Obligation

5

SECTION 4

 

Obligations Of The Investors

10

SECTION 5

 

Expenses Of Registration

10

SECTION 6

 

Indemnification

11

SECTION 7

 

Contribution

13

SECTION 8

 

Reporting

14

SECTION 9

 

Assignment of Registration Rights

14

SECTION 10

 

Amendment of Registration Rights

15

SECTION 11

 

Miscellaneous

15

 

 

 

 

EXHIBIT A

 

Schedule of Buyers

A-1

EXHIBIT B

 

Form of Notice of Effectiveness of Registration Statement

B-1

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is entered into as of
July 1, 2003, by and among Manufacturers’ Services Limited, a Delaware
corporation (the “Company”), U.S. Bancorp Piper Jaffray (“Piper Jaffray”), RBC
Dain Rauscher, Inc. (“RBC”, and together with Piper Jaffray, the “Placement
Agents”) and the buyers listed on the Schedule of Buyers attached hereto as
Exhibit A (each, a “Buyer” and, collectively, the “Buyers”).

 

THE PARTIES TO THIS AGREEMENT enter into this agreement on the basis of the
following facts, intentions and understanding:

 

A.            The Company and the Buyers entered into that certain Securities
Purchase Agreement of even date herewith among the Company, the Buyers and the
Placement Agents (the “Securities Purchase Agreement”), and, upon the terms and
subject to the conditions of the Securities Purchase Agreement, the Company has
agreed to issue and sell to the Buyers (i) an aggregate of 500,000 shares, par
value $.001 per share, of 4.5% Series B Convertible Preferred Stock of the
Company (the “Series B Preferred”), which shall be convertible into shares of
common stock, par value $.001 per share (the “Common Stock”), of the Company (as
converted, the “Conversion Shares”), and (ii) Warrants (such Warrants, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms thereof, the “Buyer Warrants”) to purchase 1,059,322 shares of
Common Stock (as exercised collectively, the “Buyer Warrant Shares”).

 

B.            The Company has further agreed to issue to the Placement Agents
Warrants (such Warrants, as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof, the “Placement Agent
Warrants” and, together with the Buyer Warrants, the “Warrants”) to purchase the
number of shares of Common Stock set forth on the Schedule of Fees attached as
Exhibit C to the Securities Purchase Agreement (as exercised collectively, the
“Placement Agent Warrant Shares” and, together with the Buyer Warrant Shares,
the “Warrant Shares”).

 

C.            To induce the Buyers to execute and deliver the Securities
Purchase Agreement and to induce the Placement Agents to act as the Company’s
exclusive placement agents, the Company has agreed to provide certain
registration rights to the Buyers and the Placement Agents under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Placement Agents
and each of the Buyers hereby agree as follows:

 

SECTION 1.         Definitions.  As used in this Agreement, the following terms
shall have the following meanings:

 

--------------------------------------------------------------------------------


 

(a)     “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in The City of New York are required by law to
remain closed.

 

(b)    “Investor” means each Placement Agent and each Buyer and any transferee
or assignee thereof to whom a Placement Agent or a Buyer assigns its rights
under this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9 of this Agreement, and any subsequent
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9 of this Agreement.

 

(c)     “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or association and governmental or any department or agency
thereof.

 

(d)    “register,” “registered,” and “registration” means a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act or any successor rule providing for offering securities on a
continuous or delayed basis (“Rule 415”), and the declaration or ordering of
effectiveness of such Registration Statements by the United States Securities
and Exchange Commission (the “Commission”).

 

(e)     “Registrable Securities” means (i) the Conversion Shares issued or
issuable upon conversion of the Series B Preferred, (ii) the Warrant Shares
issued or issuable upon exercise of the Warrants, (iii) any shares of capital
stock issued or issuable with respect to the Conversion Shares, the Series B
Preferred, the Warrant Shares or the Warrants as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise, or as
required pursuant to the Certificate Amendment, without regard to any
limitations on conversions of the Series B Preferred or the exercise of the
Warrants, (iv) any shares of capital stock of any entity issued in respect of
the capital stock referenced in the immediately preceding clauses (i), (ii) and
(iii) as a result of a merger, consolidation, sale of assets, sale or exchange
of capital stock or other similar transaction provided, that shares of Common
Stock that are Registrable Securities shall cease to be Registrable Securities
upon (i) any sale pursuant to a Registration Statement or Rule 144 under the
Securities Act or (ii) any sale or transfer to any person or entity which by
virtue of Section 9 of this Agreement, is not entitled to the rights provided by
this Agreement.

 

(f)     “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act and covering all of the
Registrable Securities.

 

(g)    Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Securities Purchase Agreement.

 

SECTION 2.         Registration.

 

(a)     Mandatory Registration.  The Company shall use its best efforts to
prepare and, as soon as practicable but in no event later than thirty (30) days
after the Closing Date (as defined in the Securities Purchase Agreement) (the
“Filing Deadline”), file with the Commission

 

2

--------------------------------------------------------------------------------


 

a Registration Statement on Form S-3 covering the resale of all of the
Registrable Securities.  In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration, subject to the provisions of Section 2(d) of this Agreement.  The
Registration Statement prepared pursuant hereto shall register for resale at
least 6,057,277 shares of Common Stock issuable upon conversion of the Series B
Preferred and exercise of the Warrants by the Investors from time to time in
accordance with the methods of distribution elected by such Investors. The
Company shall use reasonable efforts to have the Registration Statement declared
effective by the Commission as soon as practicable, but not later than ninety
(90) days after the Closing Date (the “Effectiveness Deadline”); provided,
however, that if the Commission reviews the Registration Statement and requires
the Company to make modifications thereto, then the Effectiveness Deadline shall
be extended to not later than one hundred twenty (120) days after the Closing
Date.  In the event that, after the Closing Date and before the Registration
Statement is declared effective, the offices of the Commission are closed due to
acts of God, war or terror, the Effectiveness Deadline will be extended by a
number of days equal to the days of any such closure.

 

(b)    Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and each increase in the
number of Registrable Securities included therein shall be allocated pro rata
among the Investors based on the number of Registrable Securities held by each
Investor at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is declared effective by the
Commission.  In the event that an Investor sells or otherwise transfers any of
such Investor’s Registrable Securities, each transferee shall be allocated the
portion of the then remaining number of Registrable Securities included in such
Registration Statement allocable to the transferor.  In no event shall the
Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Investors
holding at least a majority of the Registrable Securities.

 

(c)     Legal Counsel.  Subject to Section 5 of this Agreement, the Investors
holding at least a majority of the Registrable Securities shall have the right
to select one legal counsel to review and comment upon any registration pursuant
to this Agreement (the “Legal Counsel”), which the Investors agree shall be
Gibson, Dunn & Crutcher LLP or such other counsel as thereafter designated in
writing by the holders of at least a majority of the Registrable Securities. 
The Investors hereby waive any conflict of interest or potential conflict of
interest that may arise as a result of the representation of such Investors by
Gibson, Dunn & Crutcher LLP in connection with the subject matter of this
Agreement.  The provision will not prohibit any other counsel to an Investor
from reviewing and commenting on any registration filed pursuant to this
Agreement at no cost to the Company.

 

(d)    Ineligibility for Form S-3.  If Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder or the Company is
not permitted by the Securities Act or the Commission to use Form S-3, then the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the holders of at least a majority of
the Registrable Securities and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available; provided, however,
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a

 

3

--------------------------------------------------------------------------------


 

Registration Statement on Form S-3 covering all of the Registrable Securities
has been declared effective by the Commission.

 

(e)     Sufficient Number of Shares Registered.  In the event the number of
shares registered under a Registration Statement filed pursuant to Section 2(a)
of this Agreement is insufficient to cover all of the Registrable Securities or
all of an Investor’s allocated portion of the Registrable Securities pursuant to
Section 2(b) of this Agreement, the Company shall amend the Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover at least one hundred ten
percent (110%) of the number of such Registrable Securities other than shares
issuable upon exercise of the Warrants and one hundred percent (100%) of the
shares of Common Stock issuable upon exercise of the Warrants as of the trading
day immediately preceding the date of the filing of such amendment and/or new
Registration Statement, in each case, as soon as practicable, but in no event
later than fifteen (15) days after the necessity therefor arises.  The Company
shall use its reasonable efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof.  The calculation of the number of shares sufficient to cover all of the
Registrable Securities shall be made without regard to any limitations on the
conversion of the Series B Preferred or the exercise of the Warrants, and such
calculation shall assume that all of the Series B Preferred are then convertible
into, and all of the Warrants are then exercisable for, shares of Common Stock
at the then prevailing Conversion Rate (as defined in the Series B Preferred) or
Warrant Exercise Price (as defined in the Warrants), as applicable.

 

(f)     Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all the
Registrable Securities is not filed with the Commission on or before the Filing
Deadline or is not declared effective by the Commission on or before the
Effectiveness Deadline, (ii) a Registration Statement covering all of the
Registrable Securities required to be covered thereby, as described in Section
2(e) of this Agreement, is not filed with the Commission on or before the
deadline described in Section 2(e) of this Agreement or is not declared
effective by the Commission on or before the deadline described in Section 2(e)
of this Agreement, (iii) on any day after such Registration Statement has been
declared effective by the Commission, sales of all of the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during an Allowable Grace Period (as defined in Section 3(n) of this
Agreement)) pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement or to register a sufficient number of shares of
Common Stock), or (iv) a Grace Period exceeds the length of an Allowable Grace
Period (each of the items described in clauses (i), (ii), (iii) and (iv) above
shall be referred to as a “Registration Delay”), then, as partial relief for the
damages to the Investors by reason of any such delay in or reduction of its
ability to sell the Registrable Securities (which remedy shall not be exclusive
of any other remedies available at law or in equity), the Company shall pay (1)
to each holder of the Series B Preferred or Conversion Shares an amount in cash
equal to the product of (i) the initial amount paid for such Series B Preferred
or the related Conversion Shares multiplied by (ii) the product of (I) the
percentage determined by dividing (A) the Applicable Percentage (as defined
below) by (B) 30, multiplied by (II) the sum of (x) the number of days
(including any partial days) after the Filing Deadline or the deadline described
in Section 2(e) of this Agreement, as applicable, that the Registration
Statement is not filed with the Commission, plus (y) the number of days
(including

 

4

--------------------------------------------------------------------------------


 

any partial days) after the Effectiveness Deadline or the deadline described in
Section 2(e) of this Agreement that the Registration Statement is not declared
effective by the Commission, plus (z) after the Registration Statement has been
declared effective by the Commission, the number of days (including any partial
days) that such Registration Statement is not available (other than during an
Allowable Grace Period) for the sale of all the Registrable Securities and (2)
to each holder of the Warrants or Warrant Shares an amount in cash equal to the
product of (i) the aggregate Exercise Price for such Warrant or any related
Warrant Shares, multiplied by (ii) the product of (I) the percentage determined
by dividing (A) the Applicable Percentage by (B) 30, multiplied by (II) the sum
of (x) the number of days (including any partial days) after the Filing Deadline
or the deadline described in Section 2(e) of this Agreement, as applicable, that
the Registration Statement is not filed with the Commission, plus (y) the number
of days (including any partial days) after the Effectiveness Deadline or the
deadline described in Section 2(e) of this Agreement, as applicable, that the
Registration Statement is not declared effective by the Commission, plus (z)
after the Registration Statement has been declared effective by the Commission,
the number of days (including any partial days) that such Registration Statement
is not available (other than during an Allowable Grace Period) for the sale of
all Registrable Securities.  The “Applicable Percentage” shall mean (A) for
periods that only include days on or before the date that is 60 days after the
commencement of a Registration Delay, eight-tenths percent (0.8%), (B) for
periods that only include days after date that is 60 days after the commencement
of a Registration Delay, one and two-tenths percent (1.2%) and (C) for periods
that include days both before and after the date that is that is 60 days after
the commencement of a Registration Delay, a percentage equal to a fraction, the
numerator of which shall be the sum of (i) the number of days in such period
that are on or before the date that is 60 days after the commencement of such
Registration Delay multiplied by eight-tenths percent (0.8%) and (ii) the number
of days in such period that are after the date that is 60 days after the
commencement of such Registration Delay multiplied by one and two-tenths percent
(1.2%) and the denominator of which shall be the total number of days comprising
such period.  The payments to which a holder shall be entitled pursuant to this
Section 2(f) are referred to herein as “Registration Delay Payments.”  The
Registration Delay Payments shall be paid in cash on the earlier of (A) the last
day of the calendar month during which such Registration Delay Payments are
incurred and (B) the third Business Day after the event or failure giving rise
to the Registration Delay Payments is cured.  In the event the Company fails to
make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of one and six-tenths percent (1.6%)
per month (prorated for partial months) until paid in full.

 

SECTION 3.         Related Obligations.  At such time as the Company is
obligated to file a Registration Statement with the Commission pursuant to
Sections 2(a), 2(d) or 2(e) of this Agreement, the Company will use reasonable
efforts to effect the registration of all of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a)     The Company shall promptly prepare and file with the Commission a
Registration Statement with respect to all of the Registrable Securities (but in
no event later than the applicable Filing Deadline) and use its reasonable
efforts to cause such Registration Statement relating to all of the Registrable
Securities required to be covered thereby to become effective as soon as
practicable after such filing (but in no event later than the applicable
Effectiveness Deadline).  The Company shall, subject to the terms of this
Agreement, keep each

 

5

--------------------------------------------------------------------------------


 

Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date as of which all of the Investors (other than any
Investors who are “affiliates” of the Company as such term is used in Rule
144(k) promulgated under the Securities Act) may sell all of the Registrable
Securities without restriction pursuant to Rule 144(k) (or the successor rule
thereto) promulgated under the Securities Act (assuming a Cashless Exercise of
any Warrants) or (ii) the date on which all of the Investors shall have sold all
of the Registrable Securities (the “Registration Period”), which Registration
Statement, as of its filing and effective dates and each day thereafter
(including all amendments or supplements thereto, as of their respective filing
and effective dates and each day thereafter), shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, not misleading, and
the prospectus contained in such Registration Statement, as of its filing date
and each day thereafter (including all amendments and supplements thereto, as of
their respective filing dates and each day thereafter), shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated thereon, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(b)    Subject to Section 3(n) of this Agreement, the Company shall prepare and
file with the Commission such amendments (including post-effective amendments)
and supplements to the Registration Statement and the prospectus used in
connection with such Registration Statement, which prospectus is to be filed
pursuant to Rule 424 (or any successor rule thereto) promulgated under the
Securities Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the Securities Act.  In the case of amendments and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder, or any similar successor statute (the “Exchange Act”),
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement and prospectus.

 

(c)     The Company shall permit Legal Counsel to review and comment upon each
Registration Statement, prospectus and all amendments and supplements thereto at
least one (1) Business Day prior to their filing with the Commission.  The
Company shall furnish to the Investors and Legal Counsel, without charge, (i)
promptly after receipt of such correspondence, copies of all correspondence from
the Commission or the staff of the Commission to the Company or its
representatives relating to each Registration Statement, prospectus and all
amendments and supplements thereto, (ii) promptly after the same is prepared and
filed with the Commission, one (1) copy of each Registration Statement,
prospectus and all amendments and supplements thereto, including all exhibits
and financial statements related thereto, and (iii) promptly upon the
effectiveness of each Registration Statement and each amendment and supplement
thereto, one (1) copy of the prospectus included in each such Registration
Statement and all amendments and supplements thereto.  The Company agrees that
it will, and it will cause its counsel to, consider in good faith any comments
or objections from Legal Counsel as to the form or content of each Registration
Statement, prospectus and all amendments or supplements

 

6

--------------------------------------------------------------------------------


 

thereto or any request for acceleration of the effectiveness of each
Registration Statement, prospectus and all amendments or supplements thereto.

 

(d)    The Company shall furnish to each Investor whose Registrable Securities
are included in any Registration Statement, without charge to such Investor,
(i) promptly after the same is prepared and filed with the Commission, at least
one copy of such Registration Statement and all amendments and supplements
thereto, including all exhibits and financial statements and each preliminary
prospectus, (ii) upon the effectiveness of each Registration Statement, such
number of copies of the prospectus included in such Registration Statement and
all amendments and supplements thereto as such Investor may reasonably request,
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities.

 

(e)     Subject to Section 3(n) of this Agreement, the Company shall use
reasonable efforts to (i) promptly register and qualify, unless an exemption
from registration and qualification applies, the resale of the Registrable
Securities under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States as any holder of Registrable Shares
reasonably requests in writing, (ii) promptly prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii)
promptly take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) promptly take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to file a general consent to service of
process in any such jurisdiction, except in such jurisdictions where the Company
is subject to service of process.  The Company shall promptly notify each
Investor who holds Registrable Securities and Legal Counsel of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.

 

(f)     Notwithstanding anything to the contrary set forth herein, as promptly
as practicable after becoming aware of such event, the Company shall notify each
Investor and Legal Counsel in writing of the happening of any event as a result
of which (i) the Registration Statement or any amendment or supplement thereto,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) the prospectus related to such
Registration Statement or any amendment or supplement thereto includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, subject to
Section 3(n) of this Agreement, promptly prepare a supplement or amendment to
such Registration Statement and prospectus to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Investor and Legal Counsel as such Investor or Legal Counsel may reasonably
request.  The Company shall also promptly notify each Investor and Legal Counsel
in writing (i) when a prospectus and

 

7

--------------------------------------------------------------------------------


 

each prospectus supplement or amendment thereto has been filed, and when a
Registration Statement and each amendment (including post-effective amendments)
and supplement thereto has been declared effective by the Commission
(notification of such effectiveness shall be delivered to each Investor and
Legal Counsel by facsimile on the same day of such effectiveness and by
overnight mail), (ii) of any request by the Commission for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that an
amendment (including any post-effective amendment) or supplement to a
Registration Statement or prospectus would be appropriate (subject to Section
3(n) hereof).

 

(g)    Subject to Section 3(n) of this Agreement, the Company shall use
reasonable efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction, (ii) if such an order or suspension is issued, obtain the
withdrawal of such order or suspension at the earliest practicable moment and
notify each holder of Registrable Securities and Legal Counsel of the issuance
of such order and the resolution thereof or its receipt of notice of the
initiation or threat of any proceeding for such purpose.

 

(h)    The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with United States federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, prospectus
or any amendment or supplement thereto, (iii) the release of such information is
ordered pursuant to a subpoena or other final, non-appealable order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement.  The Company agrees that it
shall, upon learning that disclosure of such information concerning an Investor
is sought in or by a court or governmental body of competent jurisdiction or
through other means, unless ordered or requested by the Commission or other
governmental authority not to do so, give prompt written notice to such Investor
and allow such Investor, at the Investor’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

 

(i)      The Company shall use its best efforts to (i) cause all the Registrable
Securities to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) secure designation and quotation of all the Registrable
Securities on The Nasdaq National Market, or (iii) if the Company is
unsuccessful in satisfying the preceding clause (i) or (ii), to secure the
inclusion for quotation on The Nasdaq SmallCap Market for such Registrable
Securities and, without limiting the generality of the foregoing, to arrange for
at least two market makers to register with the National Association of
Securities Dealers, Inc. (“NASD”) as such with respect to such Registrable
Securities.  The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(i).

 

(j)      In connection with any sale or transfer of Registrable Securities
pursuant to a Registration Statement, the Company shall cooperate with the
Investors who hold Registrable

 

8

--------------------------------------------------------------------------------


 

Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and, registered in
such names as the Investors may request.

 

(k)     If requested by an Investor, the Company shall (i) as soon as
practicable, incorporate in each prospectus supplement or post-effective
amendment to the Registration Statement such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, (ii) as soon as practicable, make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment, and (iii) as soon as practicable, supplement or make
amendments to any Registration Statement and prospectus if reasonably requested
by an Investor holding any Registrable Securities.

 

(l)      The Company shall comply with all applicable rules and regulations of
the Commission in connection with any registration hereunder.

 

(m)    Within two (2) Business Days after a Registration Statement is ordered
effective by the Commission, the Company shall deliver, and shall cause legal
counsel for the Company to deliver, to the transfer agent for the Registrable
Securities (with copies to the Investors whose Registrable Securities are
included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the Commission in the form attached
hereto as Exhibit B.

 

(n)    Notwithstanding anything to the contrary herein, at any time after a
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Board of Directors of the Company, in the best
interests of the Company (a “Grace Period”); provided, however, that the Company
shall promptly (i) notify the Investors in writing of the existence of material
non-public information giving rise to a Grace Period (provided that the Company
shall not disclose the content of such material non-public information to the
Investors) and the date on which the Grace Period will begin, and (ii) notify
the Investors in writing of the date on which the Grace Period ends; provided
further, that no single Grace Period shall exceed thirty (30) consecutive days,
during any three hundred sixty-five (365) day period, the aggregate of all of
the Grace Periods shall not exceed an aggregate of sixty (60) days and the first
day of any Grace Period must be at least two (2) trading days after the last day
of any prior Grace Period (an “Allowable Grace Period”).  For purposes of
determining the length of a Grace Period, the Grace Period shall be deemed to
begin on and include the date the Investors receive the notice referred to in
clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice; provided, however, that no Grace Period shall be longer than an
Allowable Grace Period.  The provisions of Section 3(g) of this Agreement shall
not be applicable during the period of any Allowable Grace Period.  Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(f) of this Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION 4.         Obligations Of The Investors.

 

(a)     At least seven (7) Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  Each Investor shall promptly notify the
Company of any material change with respect to such information previously
provided to the Company by such Investor.

 

(b)    Each Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement, in which case, such
Investor does not need to cooperate with the Company until it notifies the
Company of its desire to include one or more share of the Registrable Securities
in such Registration Statement.

 

(c)     Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Sections 3(g) or 3(n) of
this Agreement or the first sentence of Section 3(f) of this Agreement, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statements covering such Registrable Securities
until such Investor’s receipt of the copies of the amended or supplemented
prospectus contemplated by Section 3(g) of this Agreement or the first sentence
of Section 3(f) of this Agreement or receipt of notice that no amendment or
supplement is required and, if so directed by the Company, such Investor shall
deliver to the Company (at the expense of the Company) or destroy (and deliver
to the Company a certificate of destruction) all copies of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice (other than a single file copy, which such Investor may keep) in such
Investor’s possession.  Notwithstanding anything to the contrary in this
Agreement, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement, the Series B Preferred, and/or the
Warrants, as applicable, in connection with any sale of Registrable Securities
with respect to which an Investor has entered into a contract for sale prior to
the Investor’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(g) of this Agreement or the first
sentence of Section 3(f) of this Agreement and for which the Investor has not
yet settled.

 

SECTION 5.         Expenses Of Registration.  All expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 of this
Agreement, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of

 

10

--------------------------------------------------------------------------------


 

counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to Ten Thousand Dollars
($10,000) for each Registration Statement.  In addition, the Company shall pay
all of the Investors’ reasonable costs (including fees and disbursements of
Legal Counsel) incurred in connection with the successful enforcement of the
Investors rights under this Agreement.

 

SECTION 6.         Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

(a)     To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any amendment
(including post-effective amendments) or supplement thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if any) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or (iii) any violation or alleged violation caused by
the Company, or its directors, officers, employees, agents or representatives
acting on its behalf, of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (ii) being, collectively, “Violations”).  Subject to Section
6(c) of this Agreement, the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a):  (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto;

 

11

--------------------------------------------------------------------------------


 

(ii) shall not be available to the extent such Claim is based on a failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, including a corrected prospectus, if such prospectus
or corrected prospectus was timely made available by the Company pursuant to
Section 3(d) of this Agreement; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors pursuant to Section
9 of this Agreement.

 

(b)    In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a) of this Agreement, the Company, each of its directors,
each of its officers who signs the Registration Statement and each Person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Party”), against any Claims or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claims or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement and, subject to Section 6(c) of
this Agreement, such Investor will reimburse any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 of this Agreement shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, that the Investor shall be liable under this Section
6(b) for only that amount of the Claims and Indemnified Damages as does not
exceed the net proceeds to such Investors as a result of the sale of Registrable
Securities pursuant to such Registration Statement. Such indemnification
agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9 of this
Agreement.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) shall not inure to the
benefit of any Indemnified Party if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented.

 

(c)     Promptly after an Indemnified Person or Indemnified Party under this
Section 6 has knowledge of any Claim as to which such Indemnified Person
reasonably believes indemnity may be sought or promptly after such Indemnified
Person or Indemnified Party receives notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of such Claim, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof

 

12

--------------------------------------------------------------------------------


 

with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding; provided, further, that the indemnifying party shall not be
responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnified Person or Indemnified Party.  In the case of
an Indemnified Person, the legal counsel referred to in the immediately
preceding sentence shall be selected by the Investors holding at least a
majority in interest of the Registrable Securities included in the Registration
Statement to which the Claim relates.  The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a full release from all liability in respect to such Claim
and action and proceeding.  After indemnification as provided for under this
Agreement, the rights of the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the indemnifying party
as provided in this Agreement shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

(d)    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)     The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

SECTION 7.         Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 of this Agreement to the fullest
extent permitted by law; provided, however, that:  (i) no contribution shall be
made under circumstances where the maker would not have been

 

13

--------------------------------------------------------------------------------


 

liable for indemnification under the fault standards set forth in Section 6 of
this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation, and (iii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement.  The provisions
of this Section 7 shall remain in full force and effect, regardless of the
investigation made by or on behalf of the beneficiaries of this Section 7 and
shall survive the transfer of Registrable Securities by the Investors pursuant
to Section 9 of this Agreement.

 

SECTION 8.         Reporting.

 

(a)     Reports Under The Exchange Act.  With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Investors to sell securities of the Company to the public without
registration (“Rule 144”), the Company shall use its best efforts to:

 

(1)           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(2)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

 

(3)           furnish to each Investor, so long as such Investor owns
Registrable Securities, promptly upon request, (A) a written statement by the
Company, if true, that it has complied with the applicable reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (B) a copy of
the most recent annual or quarterly report of the Company and copies of such
other reports and documents so filed by the Company, and (C) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

 

(b)    Rule 144A Information. The Company shall, upon request of any Investor,
make available to such Investor the information required by Rule 144A(d)(4) (or
any successor rule) under the Securities Act.

 

SECTION 9.         Assignment of Registration Rights.  The rights under this
Agreement shall be automatically assignable by the Investors to any transferee
of at least $250,000 of Registrable Securities if:  (i) the Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment, the further

 

14

--------------------------------------------------------------------------------


 

disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the obligations of an Investor under this Agreement; (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement, the Series B Preferred and the Warrants; and
(vi) such transfer shall have been conducted in accordance with all applicable
federal and state securities laws.

 

SECTION 10.       Amendment of Registration Rights.  Any provision of this
Agreement may be amended and the observance of any provision of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Investors who then hold at least a majority of the Registrable Securities. 
Any amendment or waiver effected in accordance with this Section 10 shall be
binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 

SECTION 11.       Miscellaneous.

 

(a)     A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities.  If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 

(b)    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile; or (iii) one (1) Business
Day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same.  The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:

 

 

Manufacturers’ Services Limited

 

300 Baker Avenue, Suite 106

 

Concord, Massachusetts  10742

 

Telephone:

(978) 287-5630

 

Facsimile:

(978) 287-5635

 

Attention:

Chief Executive Officer
and General Counsel

 

 

 

with a copy to:

 

 

Hale and Dorr LLP

 

15

--------------------------------------------------------------------------------


 

60 State Street

Boston, Massachusetts, 02109

Telephone:

(617) 526-6000

Facsimile:

(617) 526-5000

Attention:

John A. Burgess, Esq.

 

If to the Placement Agents:

 

U.S. Bancorp Piper Jaffray

345 California Street, Suite 2100

San Francisco, California  94104

Telephone:

(415) 984-5127

Facsimile:

(415) 984-5121

Attention:

Mr. David Fullerton

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, NW

Washington, DC  20036

Telephone:

(202) 955-8500

Facsimile:

(202) 467-0539

Attention:

Brian J. Lane, Esq.

 

If to Legal Counsel:

 

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, NW

Washington, DC  20036

Telephone:

(202) 955-8500

Facsimile:

(202) 467-0539

Attention:

Brian J. Lane, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers, or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change.  Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

16

--------------------------------------------------------------------------------


 

(c)     Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

(d)    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e)     This Agreement, the Securities Purchase Agreement, the Warrants and the
documents referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof.  There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement, the Securities
Purchase Agreement, the Warrants and the documents referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

 

(f)     Subject to the requirements of Section 9 of this Agreement, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

 

(g)    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(h)    This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile

 

17

--------------------------------------------------------------------------------


 

transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

(i)      Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(j)      All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by Investors holding at least a majority of the Registrable
Securities, determined as if all of the Series B Preferred held by Investors
then outstanding have been converted into Registrable Securities and all
Warrants then outstanding have been exercised for Registrable Securities without
regard to any limitations on conversion of the Series B Preferred or on exercise
of the Warrants.

 

(k)     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(l)      This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

(m)    The obligations of each Investor under this Agreement are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  Nothing contained in this Agreement, and no
action taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Subject to the provisions of Section 10 of this
Agreement, each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

“COMPANY”

 

 

 

MANUFACTURERS’ SERVICES LIMITED

 

 

 

By:

 /s/ Albert N. Notini

 

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

“PIPER JAFFRAY”

 

 

 

U.S. BANCORP PIPER JAFFRAY

 

 

 

 

 

By:

 /s/ David J. Fullerton

 

 

 

Its:

 Managing Director

 

 

 

 

 

“RBC”

 

 

 

RBC DAIN RAUSCHER, INC.

 

 

 

 

 

By:

 /s/ John S. Kirks

 

 

 

Its

 Managing Director

 

 

[Signatures of Buyers on Following Page]

 

S-1

--------------------------------------------------------------------------------